 288DECISIONS OF NATIONAL LABOR RELATIONS BOARDployees of the Employer employed at its building No. 2 in or nearWest Mifflin, Pennsylvania.[The Board dismissed the petition and amended the CertificatioLof Representatives issued in Case No. 6-RC-673 on March 31, 1951,to United Steelworkers of America, AFL-CIO, to include employeesof the Employer at its building No. 2 in or near West Mifflin,Pennsylvania.]R. L. Downing,Inc.andLaurent A. Gauthier,Vinal E. Boothby,Jr. and Vincent P. Barry, PetitionersandCarbonated Bever-age, Beer Distributors,Wine & Liquor Drivers & Helpers,ProductionWorkers, Bottlers,Warehousemen&Office Em-ployees, Local Union No. 939, affiliated with InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen andHelpers of America.Case No. 1-RD-311.April 20, 1960DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed, under Section 9 (c) of the National LaborRelations Act, a hearing was held before Thomas E. McDonald, hear-ing officer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.'Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Leedom and Members Rodgers and Jenkins].Upon the entire record, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization named above claims to represent certainemployees of the Employer.3.Petitioners assert that the Union, which is currently being recog-nized by the Employer as the bargaining representative of the em-ployees in the appropriate unit, is no longer a representative as definedin Section 9 (a) of the Act.The Union has moved to dismiss the petition upon the grounds that(a) Laurent A. Gauthier, one of the Petitioners herein, is a supervisorwithin the meaning of the Act and therefore is not qualified to filethe present petition, and (b) contract bar.As stated inModern Hard Chrome Service Company,2the firstquestion to be decided herein is the status of the alleged supervisor,Gauthier.The record shows that Gauthier has been employed by the'The hearing officer properly excluded evidence of alleged employer assistance in filingof the .petition.Union Manufacturing Company,123 NLRB 1633.2124 NLRB 1235.127 NLRB No. 30. R. L. DOWNING, INC.289Employer as a warehouseman for approximately 7 years.He ishourly paid,punches a time clock,receives pay for overtime worked,is not paid for time absent from work, is a member of the Union, andwas covered by its contract provisions.He has no power to hire, fire,transfer,suspend, layoff,recall,promote, discharge,reward, or dis-cipline other employees or effectively recommend such action.TheEmployer's shipping operation employs four truckdrivers and threewarehousemen or helpers under the supervision of Nason, the shipper.In the absence of Nason, Gauthier will assign trips and routes to thedrivers,while in some instances the drivers will themselves line uptrips.The records show that Nason was absent from work onlya few days,at the most,during the last year.On the basis of the en-tire record herein, we find that Gauthier is not a supervisor and there-fore deny the Union'smotion to dismiss. the petition on this ground.The Employer herein is engaged in the liquor distributing businessinWaltham, Massachusetts. In 1958, the Union was certified by theMassachusetts State Board as the collective-bargaining representativeof the shipping unit employees of the Employer.Thereafter, uponbeing approached by a union representative concerning negotiations,the Employer referred the Union to Attorney Vernon C. Stoneman.Stoneman testified that for several years he has represented an in-formal group of five liquor dealers, called the Big Five, and hasnegotiated contracts with the Union on their behalf.Such contractswere joint contracts.In October 1958, he was retained by the Em-ployer and subsequently negotiated a separate contract of 6 months'duration with the Union.The contract terms were substantiallythose contained in the Big Five contract and the contract was to expireon the same date as the Big Five contract,June 30, 1959. SubsequentlyStoneman entered into negotiations for a new contract on behalf ofthe Big Five but had no express authority to negotiate on behalf ofthe Employer.He "assumed from past experience that they would goalong with what he negotiated on behalf of the others."Though, ashe stated,he had no direct authority to agree to a contract on behalfof the Employer, upon completion of negotiations with the Union onbehalf ofthe BigFive, he prepared and forwarded to the Employera separatecontract with essentiallysimilar terms.The Employerreceived its contract after December 11,1959, but this contract hasnever been signed by the Employer. The Union, in substance, urgesas a bar the contract between it and the Big Five, which was executedat the end of the 1959 negotiations.Assuming that the Big Five was a multiemployer association forthe purposes of bargaining, the record is clear that even though theEmployer engaged the Association attorney to represent it in negoti-ations and signed a contract which was essentially the same as theAssociation contract,the Employer herein did not intend to, nor did560940-61-vol.127-20 290DECISIONS OF NATIONAL LABOR RELATIONS BOARDit,become a member of the Association. In the instant case therewas no consent by the Employer to become part of "whatever associ-ation existed among the Big Five.3 The Employer was therefore freeto reject the 1959 contract presented to it.Accordingly, as the Em-ployer never signed the Big Five contract, that contract is not a bar,and the Union's motion to dismiss on the ground of contract bar isdenied.We find that a question affecting commerce exists concerning therepresentation of employees of the Employer within themeaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.The following employees of the Employer constitute a unit appro-priate for the purposes of collective bargaining within themeaningof Section 9 (c) of the Act :All drivers, helpers, and- warehouse employees of the Employerat its plant in Waltham, Massachusetts, excluding all other employees,guards, and supervisors as defined in the Act.[Text of Direction of Election omitted from publication.]aSeeAndes Fruit Company,et al.,124 NLRB 781.Lively Service CompanyandInternational Association of Ma-chinists,Lodge No.1635,AFL-CIO.CaseNo. 33-CA-530.April 91, 1960DECISION AND ORDEROn June 24, 1959, Trial Examiner Wallace E. Royster issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter, the Respondent filedexceptions to the Intermediate Report and a supporting brief.The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no 'prejudicial error was committed.Therulings arehereby affirmed.'The Board has considered the Interme-i At the hearing and in its brief the Respondent alleges a failure on the part of theGeneral Counsel to follow Board procedures in the following particulars:(a) Issuanceof a complaint without obtaining a statement from Respondent as to its position; and(b) the amended complaint was based on an additional charge, which had been given acase number different than that of the original charge .(Case No. 33-CA-552 instead ofCase No. 33-CA-530).We find no merit in Respondent's first allegation.The original complaint was issuedon February 27, 1959.The applicable section of the Board's Statements of Procedures(Section 101.4 entitled "Investigation of Charges,"amended effective February 16, 1959,and appearing at 24 F.R. 1096)permitted the Regional Director in his discretion to dis-127 NLRB No. 41.